Citation Nr: 1439878	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1986.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant is the Veteran's widow.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a Travel Board hearing in April 2014, which she did not attend.  Subsequent to that date, the appellant submitted correspondence, in essence explaining the reason she was not able to appear and requesting a later date for her hearing.

The Board finds that good cause has been shown, and her request to reschedule the Travel Board hearing is granted.  As Travel Board hearings are scheduled by the RO, remand is necessary. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the local RO, in accordance with her request.  A copy of the letter notifying the appellant of the time and place to report should be placed in the claims file.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



